DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/8/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 22-24, 32, 33, 41 and 42 are objected to because of the following informalities:
In claims 22, 32, and 41, “ph data” should be –pH data--.
In claim 22, line 5, “speed data, callous formation information” should be –speed data, and callous formation information--.
In claim 23, lines 2-3, “a difference, a sum” should be –a difference, and a sum--. 
In claim 24, lines 2-3, “a ph sensor” should be –a pH sensor--.
In claim 24, lines 3-4, “a proximity sensor, a sensing coil” should be –a proximity sensor, and a sensing coil--. 
 In claim 32, line 4, “speed data, callous formation information” should be –speed data, and callous formation information--.
In claim 33, lines 2-3, “a difference, a sum” should be –a difference, and a sum--. 
In claim 41, line 4, “speed data, callous formation information” should be –speed data, and callous formation information--.
In claim 42, lines 2-3, “a difference, a sum” should be –a difference, and a sum--. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 31, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 16 of U.S. Patent No. 10,561,360. Although the claims at issue are not identical, they are not patentably distinct from each other because US 10,561,360 discloses a species that anticipates the current genus claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 21, 31, and 39 claim sensors that take any sensor data. Applicant’s specification gives examples of different sensors used in sensor arrays for orthopedic applications. However, claims 21, 31, and 39 are broad enough to include sensors associated with bone conduction hearing aids and cochlear implants which have a completely different functionality than what is disclosed in the Applicant’s specification. Claim 31 is even broader in that the sensors do not even have to be tied to the bones, which allows the claim to include gastric band sensors, sensors associated with heart implants, and many more. The specification does not disclose the use of all types of sensor devices and their use in the planning and assessment system which leads to question if the Applicant had possession of the full scope of the claimed invention. 
Claims 22-30, 32-38, and 40-45 inherit the deficiencies of claims 21, 31, and 39 and are likewise rejected.

Claims 21-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for some types of sensor devices used in orthopedics, does not reasonably provide enablement for all types of sensor devices.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claims 21, 31, and 39 are directed towards implantable or wearable sensors. While there were examples given and guidance on sensor types used in orthopedics, the claim encompasses all possible sensor types which would include sensor types not disclosed (ex. electrical and magnetic sensors). Claims 21, 31, and 39 are broad enough to include sensors associated with bone conduction hearing aids and cochlear implants which have a completely different functionality than what is disclosed in the Applicant’s specification. Claim 31 is even broader in that the sensors do not even have to be tied to the bones, which allows the claim to include gastric band sensors, sensors associated with heart implants, and many more. No guidance or direction was given on the use of these other sensor types and how they can be used in the claimed monitoring system. One of ordinary skill in the art would not necessarily know how to use other sensor types in the manner claimed by the Applicant which would require the practitioner to perform undue experimentation in order to make and use the invention commensurate with the scope of the claim.
Claims 22-30, 32-38, and 40-45 inherit the deficiencies of claims 21, 31, and 39 and are likewise rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34, 35, 40, and 39-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation “aggregated sensor data” in line 2. It is not clear if this is a new instance or refers to the “aggregated sensor data” in line 3 of claim 31.
Claim 35 recites a step that with a conditional “when” limitation. This makes the claim unclear as it cannot be determined if the claimed step is necessary to meet the limitations of the claim.  
Claim 38 recites the limitation "the aggregated post-operative sensor data" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitation “aggregated sensor data” in line 6. It is not clear if this is new instance or refers to the “sensor data” in line 5 of the claim. 
Claims 40-45 inherit the deficiencies of claim 39 and are likewise rejected.
Claim 40 recites the limitation “one or more sensors” in line 2. It is not clear if this is a new instance or refers to the sensors mentioned in lines 3-4 of claim 39. 
Claim 45 recites the limitation "the circuitry" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 31 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim is directed to a method, which is a statutory category.
Step 2A, Prong 1: The claim recites an analysis step at such a high level of generality with no particular machine or transformation which makes it encompass a mental process.
Step 2A, Prong 2: The claim recites the additional steps of activating circuitry coupled to sensors that has memory including aggregated sensor data and the step of receiving transmission of the aggregated sensor data from the circuitry. However, these steps can be considered as extra-solution data gathering steps. The two steps can be interpreted as a person obtaining data from a remote network which is data gathering. In addition, the data being obtained is specified at such a high level of generality that the steps merely amount to extra-solution data gathering steps. Furthermore, there are no additional elements that integrate the analysis into a practical application of the abstract idea. Note that no improvements are being made to the functioning of a computer, technology, or technical field and there is no particular treatment or prophylaxis that integrates the abstract idea into practical application (MPEP 2106.04(d)).
Step 2B: Note that the steps of activating circuitry and receiving transmission of sensor data from circuitry are considered routine and conventional activities previously known in the industry. These steps are also specified at such a high level of generality that they can be considered as insignificant extra-solution activity as this is mere data gathering in conjunction with an abstract idea (MPEP 2106.05).
Claims 32-34 do not recite components that can be considered more than the abstract idea of claim 31 and are likewise rejected.
Claims 36-38 recite more steps that can be considered as mental processes, which introduces more abstract ideas to the abstract idea of claim 31. The claims do not recite components that can be considered more than the abstract ideas of claim 31 and the present claims and are likewise rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 22, 24, 26, 30-32, 35, 39-41, and 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0100011 (Roche).
In regards to claims 21 and 26, Roche discloses a system and method for orthopedic alignment and measurement (see title and abstract). Paragraphs 31-66 describe and figures 2-13 show different embodiments of bone implants coupled to a bone of a patient. Roche describes sensors that are part of sensor arrays coupled to the bone implants that are configured to generate sensor data. Paragraphs 32, 43, 44, and 52 indicate that the system collects post-operative sensor data to determine the status of the orthopedic device. Paragraphs 42-46 describe the sensors and computer system. Roche states that the sensors comprise control circuitry and circuitry for wired and wireless communication (paragraphs 34 and 41). Figures 5-13 and paragraphs 40-66 show sending data to a remote device (computational unit), which makes the circuitry configured to transmit the stored aggregated data to a remote device.  Paragraph 42 mentions transmitting periodically information from memory to a processing unit (periodic aggregation of sensor data) and taking measurement data and analyzing the data to display to a surgeon or medical team, which makes the circuitry configured to receiving, aggregate, and store sensor data and to prepare the stored aggregated sensor data to be transmitted to a remoted device.  
In regards to claims 22 and 24, Roche discloses the limitations of claim 21.  In addition, Roche states and shows that the sensors are part of several sensor arrays (paragraphs 35-42, 45, 51-58, and 64-68). Paragraphs 47 and 67 show the various parameters that the sensors can measure which include force data, pressure data, acceleration (accelerometer) data, temperature data, strain data, and several others. Roche states that the sensors can be accelerometers (paragraphs 34, 37, 47, 55, 56, and 64), a strain gauge (paragraph 34), a temperature sensor (paragraph 34), force sensor (paragraph 36), and distance sensor (paragraph 47).
In regards to claim 30, Roche discloses the limitations of claim 21. In addition, Roche shows in figures 2-6 (elements 210 and 212) that the bone implant is a knee implant (paragraphs 34-51).

In regards to claim 31, Roche discloses a system and method for orthopedic alignment and measurement (see title and abstract). Paragraphs 32, 43, 44, and 52 indicate that the system collects post-operative sensor data to determine the status of the orthopedic device which is the analyzing step of the claim. Paragraphs 42-46 describe the sensors and computer system. Roche states that the sensors comprise control circuitry and circuitry for wired and wireless communication (paragraphs 34 and 41) and that the sensors are implanted in the patient. Paragraph 42 mentions transmitting periodically information from memory to a processing unit and taking measurement data and analyzing the data to display to a surgeon or medical team, which require the steps of activating the circuitry, receiving transmission of the aggregated sensor data, and analyzing the aggregating sensor data limitations. Paragraph 52 further states that the sensors are used to minimize short and long-term problems after surgery which meets the analyzing the aggregated sensor data to determine a post-operative outcome. 
In regards to claim 32, Roche discloses the limitations of claim 31. In addition, Roche states and shows that the sensors are part of several sensor arrays (paragraphs 35-42, 45, 51-58, and 64-68). Paragraphs 47 and 67 show the various parameters that the sensors can measure which include force data, pressure data, acceleration (accelerometer) data, temperature data, strain data, and several others.
In regards to claim 35, Roche discloses the limitation of claim 31. In addition, due to the 112 issues of the claim, Roche meets the limitations because the step does not have to be executed for the limitation to be met.

In regards to claim 39, Roche discloses a system and method for orthopedic alignment and measurement (see title and abstract). Paragraph 72 discloses the presence computer memory where the instructions for executing the methods lie.  Paragraphs 32, 42-46, and 52 indicate that the system collects post-operative sensor data from sensors coupled to a bone implant or bone of a patient (see figures 5-7) and stores the data in memory to determine the status of the orthopedic device. Paragraphs 42-46 describe the sensors and computer system, which shows the step of aggregating the sensor data and storing the data in memory. Roche states that the sensors comprise control circuitry and circuitry for wired and wireless communication (paragraphs 34 and 41). Figures 5-13 and paragraphs 40-66 show sending data to a remote device (computational unit), which requires the step of preparing aggregated sensor data for transmission to a remote device and sending the aggregated sensor data to the remote device. Roche does not explicitly state the step of receiving an indication that the remote device is within a communication range. However, Roche does state the use of Bluetooth as one of the wireless protocols that can be used (paragraph 42).  The usage of Bluetooth suggests the step of receiving an indication that a remote device is within a communication range due to the way Bluetooth connections are setup. Any Bluetooth device has a discoverable mode that transmits information on demand and responds to device inquiries when in communication range. This would make receiving an indication that a remote device is within a communication range a required step when using Bluetooth protocols as the wireless communication method.  
In regards to claims 40 and 41, Roche discloses the limitations of claim 31. In addition, Roche states and shows that the sensors are part of several sensor arrays (paragraphs 35-42, 45, 51-58, and 64-68). Paragraphs 47 and 67 show the various parameters that the sensors can measure which include force data, pressure data, acceleration (accelerometer) data, temperature data, strain data, and several others. Paragraphs 32, 42-46, and 52 indicate that the system collects post-operative sensor data from sensors coupled to a bone implant or bone of a patient (see figures 5-7) and stores the data in memory to determine the status of the orthopedic device which makes the aggregating sensor data include the step of aggregating the sensor data received from the sensor array.
In regards to claim 44, Roche discloses the limitations of claim 39. In addition, paragraph 42 states that sensor data is collected periodically or on command, which meets the limitation of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 23, 33, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0100011 (Roche) as applied to claims 21, 31, and 39 above, and further in view of US 2015/0100245 (Huang et al., hereinafter Huang).
In regards to claim 23, 33, and 42, Roche discloses the limitations of claims 21, 31, and 39 but does not state what is included in the aggregate sensor data. In a related area, Huang discloses systems, methods, and applications for smart sensing, motion activity monitoring, and motion activity pattern recognition (title and abstract). Of note is paragraphs 60-83 which notes the use of sensor data to determine and detect events such as fall downs and convulsions and activity metric parameters like average speeds during predefined times. Huang states various applications for the device in paragraphs 87-105 to aid in various health care applications such as elder/patient fall monitoring to minimize damage and carry out necessary medical treatment, allow for corrective action to prevent discomfort or abnormal bone growth, monitoring patient disease states, and several more. Thus, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the device and methods implemented by the device of Roche to include the use of sensor data that includes averages and occurrences of an event to determine and detect events such as fall downs and convulsions and activity metric parameters like average speeds during predefined times as taught by Huang in order to aid in various health care applications.

Claim(s) 25, 34, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0100011 (Roche) as applied to claims 21, 31, and 39 above, and further in view of US 2015/0012631 (Udani et al., hereinafter Udani).
In regards to claim 25, Roche discloses the limitations of claim 21 but does not state the step of removing personally identifiable information.  In a related area, Udani discloses a method and apparatus for anonymously acquiring service information (see title and abstract). Udani notes an application of removing or masking personally identifiable information from medical records in a database before sending them to third parties in paragraphs 24-25 in order to maintain anonymity while still being able to share medical information for reporting purposes. Thus, it would be obvious to one of ordinary skill before the filing date of the claimed invention to modify the system of Roche to remove personally identifiable information as taught by Udani in order to maintain anonymity of medical information while still being able to share medical information for reporting purposes.
In regards to claim 34, Roche discloses the limitations of claim 31 but does not state that the personally identifiable information of the sensor data has been removed.  In a related area, Udani discloses a method and apparatus for anonymously acquiring service information (see title and abstract). Udani notes an application of removing or masking personally identifiable information from medical records in a database before sending them to third parties in paragraphs 24-25 in order to maintain anonymity while still being able to share medical information for reporting purposes. Thus, it would be obvious to one of ordinary skill before the filing date of the claimed invention to modify the method of Roche to have personally identifiable information removed from the aggregated sensor data before transmission as taught by Udani in order to maintain anonymity of medical information while still being able to share medical information for reporting purposes.
In regards to claim 43, Roche discloses the limitations of claim 39 but does not state that the step of removing personally identifiable information from the sensor data as prat of the preparing aggregated sensor data for transmission to a remote device.  In a related area, Udani discloses a method and apparatus for anonymously acquiring service information (see title and abstract). Udani notes an application of removing or masking personally identifiable information from medical records in a database before sending them to third parties in paragraphs 24-25 in order to maintain anonymity while still being able to share medical information for reporting purposes. Thus, it would be obvious to one of ordinary skill before the filing date of the claimed invention to modify the method stored in the non-transitory media of Roche to remove personally identifiable information the aggregated sensor data before transmission in the step of preparing the aggregated sensor data as taught by Udani in order to maintain anonymity of medical information while still being able to share medical information for reporting purposes.

Claim(s) 27, 35 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0100011 (Roche) as applied to claims 21, 31, and 39 above, and further in view of US 2015/0238150 (Subramanian).
In regards to claims 27 and 45 Roche discloses the limitations of claims 21 and 39 but does not state that the circuitry is configured to determine that the aggregated sensor data exceeds a threshold value and to transmit an alert to the remote device. In a related area Subramannian discloses a system that performs remote monitoring for a patient (title and abstract). Paragraphs 83-88 describe the use of sensor data to determine if the data exceeds a threshold value and send an alert to a remote device held by emergency personnel, a physician, or caregiver. Subramanian states that this is to inform personnel of an occurrence of an event associated with risks of injury to a patient. Thus, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the device that implements the method of Roche to have its circuitry configured to transmit alerts to a remote device when circuitry determines that the aggregated sensor data exceeds a threshold value as taught by Subramanian in order to this inform personnel of an occurrence of an event  associated with risks of injury to a patient.
In regards to claim 35, for the purposes of compact prosecution, an alternate interpretation is being examined where the step is executed due to the conditional limitations of the claim being met. Roche discloses the limitations of claim 31 but does not state the step of receiving transmission of an alert when the aggregated sensor data exceeds a threshold value. In a related area, Subramannian discloses a system that performs remote monitoring for a patient (title and abstract). Paragraphs 83-88 describe the use of sensor data to determine if the data exceeds a threshold value and send an alert which is received by a remote device held by emergency personnel, a physician, or caregiver. Subramanian states that this is inform personnel of an occurrence of an event associated with risks of injury to a patient. Thus, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the method of Roche to include the step of receiving an alert transmission from the circuitry at the remote device when the circuitry determines that the aggregated sensor data exceeds a threshold value as taught by Subramanian in order to this inform personnel of an occurrence of an event  associated with risks of injury to a patient.

Claim(s) 28, 29 and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0100011 (Roche) as applied to claims 21, 31, and 39 above, and further in view of US 2007/0238992 (Donofrio et al., hereinafter Donofrio).
In regards to claims 28 and 29, Roche discloses the limitations of claim 21 and the presence or a remote device (computational unit in paragraphs 42-46). However, Roche does not state that the remote unit is configured to analyze the aggregated sensor data to determine an outcome from a treatment by comparing the aggregated sensor data to predicted post-operative sensor data. In a related area, Donofrio discloses an implantable sensor (see title and abstract). Donofiro shows in figures 5A-B and paragraphs 77-79 an implanted sensor that provides sensor data to a physician or therapist. The sensor is used to predict the state of healing at a later time (predicted post-operative sensor data) and the current healing status of the patient. Donofrio states that this allows for treatment that is tailored to the specific recovery speed of the patient. Donofrio also states that the monitoring provides early evidence of incorporation problems to allow the physician to remedy the problems later (determining the presence of incorporation problems requires calculating a difference between the aggregated sensor data and the predicted post-operative sensor data to determine if the difference is within a target tolerance/threshold). Thus, it would have been obvious to one of ordinary skill in the art , before the filing date of the claimed invention to modify the system of Roche to have the remote device be configured to analyze the aggregated sensor data to determine an outcome from a treatment by comparing the aggregated sensor data to predicted post-operative sensor data as taught by Donofio in order to allow for treatment that is tailored to the specific recovery speed of the patient and provide early evidence of incorporation problems to allow the physician to remedy the problems later.

In regards to claims 36-38, Roche discloses the limitations of claim 31. However, Roche does not state the step of comparing the aggregated sensor data to predicted post-operative sensor data to assess treatment outcomes. In a related area, Donofrio discloses an implantable sensor (see title and abstract). Donofiro shows in figures 5A-B and paragraphs 77-79 an implanted sensor that provides sensor data to a physician or therapist. The sensor is used to predict the state of healing at a later time (predicted post-operative sensor data) and the current healing status of the patient. Donofrio states that this allows for treatment that is tailored to the specific recovery speed of the patient. Donofrio also states that the monitoring provides early evidence of incorporation problems to allow the physician to remedy the problems later (determining the presence of incorporation problems requires calculating a difference between the aggregated sensor data and the predicted post-operative sensor data to determine if the difference is within a target tolerance/threshold). Thus, it would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention to modify the method of Roche to have to include the step of comparing the aggregated sensor data to predicted post-operative sensor data as taught by Donofio in order to allow for treatment that is tailored to the specific recovery speed of the patient and provide early evidence of incorporation problems to allow the physician to remedy the problems later.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/            Examiner, Art Unit 3791                                                                                                                                                                                            
/CHRISTINE H MATTHEWS/            Primary Examiner, Art Unit 3791